Citation Nr: 1724508	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a total disability rating due to individual unemployability based on service-connected disability.

2. Entitlement to a rating greater than 10 percent for right knee patellofemoral syndrome.

3. Entitlement to an increased rating for right ankle arthritis, evaluated as 10 percent prior to May 18, 2017 and 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2014, a travel board hearing was held before the undersigned Veterans Law Judge. In February and November 2015, the Board remanded the issue of entitlement to a total disability rating due to individual unemployability. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In August 2016, following substantial compliance with the remand directives, VA issued a supplemental statement of the case addressing entitlement to individual unemployability. Since that time a significant amount of relevant evidence has been added to the record, to include VA medical records and VA examinations. A remand is necessary so the RO can consider this evidence in the first instance and issue another supplemental statement of the case. See 38 C.F.R. § 19.37 (2016).

In a December 2015 rating decision, VA increased the rating for the left ankle to 10 percent, continued a 10 percent rating for right knee patellofemoral syndrome, continued a 10 percent rating for residuals of a left knee injury, and continued a 10 percent rating for right ankle arthritis. In May 2016, the Veteran submitted a notice of disagreement with the ratings assigned for the right knee and the right ankle.

The claims folder contains a May 2017 rating decision which does not identify any issues. Review of the associated code sheet indicates the rating for right ankle arthritis was increased to 20 percent effective May 18, 2017. Additionally, there is a note indicating "A Statement of the Case accompanies this code sheet." The claims folder does not contain a copy of this document and per the Veterans Appeals Control and Locator System (VACOLS), a statement of the case has not been issued. Thus, a remand is necessary. Manlincon v. West, 12 Vet. App. 238 (1999). The Board further notes these issues are inextricably intertwined with the issue of entitlement to individual unemployability. Harris v. Derwinski, 2 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issue of entitlement to a total disability rating due to individual unemployability based on service-connected disability. All evidence added to the record since the August 2016 supplemental statement of the case must be considered. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an appropriate opportunity to respond.

2. Issue a statement of the case addressing the following issues: entitlement to a rating greater than 10 percent for right knee patellofemoral syndrome; and entitlement to an increased rating for right ankle arthritis, evaluated as 10 percent prior to May 18, 2017 and 20 percent thereafter. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on these issues should they be returned to the Board. 38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




